Exhibit 10.2

 

AETHLON MEDICAL, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

for

 

Timothy C. Rodell, M.D., FCCP

 

This Executive Employment Agreement (this “Agreement”), is made and entered into
as of December 10, 2018 (the “Effective Date”), by and between Timothy C. Rodell
(“Employee”) and Aethlon Medical, Inc. (the “Company”).

 

1.               Employment by the Company.

 

1.1               Position. Employee shall serve as the Company’s Interim Chief
Executive Officer, initially reporting to the Company’s Board of Directors (the
“Board”). During the term of Employee’s employment with the Company, Employee
will devote Employee’s best efforts and substantially all of Employee’s business
time and attention to the business of the Company, except for as permitted in
Section 7.1 below and except for approved vacation periods and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies. Employee’s anticipated start date will be December 10, 2018
(the “Start Date”).

 

1.2                Duties and Location. Employee shall perform such duties as
are customarily associated with the position of Interim Chief Executive Officer
and such other duties as are assigned to Employee by the Company. The Employee
will be based in Aspen Colorado; provided, however, Employee will maintain an
office at 9635 Granite Ridge Drive, Suite 100, San Diego, California and is
expected to spend a substantial amount of time there as necessary and
appropriate. Subject to the terms of this Agreement, the Company reserves the
right to (i) reasonably require Employee to perform Employee’s duties at places
other than Employee’s primary office location from time to time and to require
reasonable business travel, and (ii) modify Employee’s job title and duties as
it deems necessary and appropriate in light of the Company’s needs and interests
from time to time.

 

1.3                Policies and Procedures. The employment relationship between
the parties shall be governed by the general employment policies and practices
of the Company, except that when the terms of this Agreement differ from or are
in conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

2.               Compensation.

 

2.1                Base Salary. For services to be rendered hereunder, Employee
shall receive a base salary at the rate of $390,000 per year (the “Base
Salary”), less standard payroll deductions and withholdings and payable in
accordance with the Company’s regular payroll schedule.

 

2.2                Annual Bonus. Employee will be eligible for an annual
discretionary bonus (the “Annual Bonus”) approved by the Board. Whether Employee
receives an Annual Bonus for any given year, and the amount of any such Annual
Bonus, will be determined in the sole discretion of the Board (or the
Compensation Committee thereof), based upon the Company’s and Employee’s
achievement of objectives and milestones to be determined on an annual basis by
the Board (or Compensation Committee thereof). No Annual Bonus is guaranteed
and, in addition to the other conditions for earning such compensation, Employee
must remain an employee in good standing of the Company on the scheduled Annual
Bonus payment date in order to be eligible for any Annual Bonus.

 

2.3                Cash Bonus and Equity Grant Upon Strategic Transaction.
Employee shall also be entitled to a cash bonus equal to fifty percent (50%) of
Employee’s annual base salary upon consummation of a strategic transaction by
the Company, within two years of Employee’s Start Date, resulting in (a) a sale
of all or substantially all of the Company’s assets or stock on terms acceptable
to the Board, in its sole discretion; (b) the Company remaining as a publicly
listed company on Nasdaq or the NYSE, with a post money valuation of at least
$50 million; or (c) completion of a financing of the Company, resulting in an
increase in the post money valuation of the Company to at least $50 million,
with retirement of the Company’s outstanding convertible debt. Following a
strategic transaction set forth in (b) or (c), Employee will also receive a
stock option grant of a number of shares of common stock that will result in
Employee’s total equity in the Company following such strategic transaction
being equal to three percent (3%) of the outstanding shares on a fully-diluted
basis, with an exercise price equal to the fair market value on the date of the
grant (the “ Additional Option”). The Additional Option, including vesting
terms, will be subject to the terms and conditions of the Company’s 2010 Equity
Incentive Plan (the “Plan”) and your grant agreement. The Additional Option
shall vest over four years of continuous service to the Company, with
twenty-five percent (25%) of the shares subject to the Additional Option grant
becoming vested on the first year anniversary of the vesting commencement date,
and the remaining shares becoming vested in equal monthly installments over the
following thirty-six (36) months of continuous service. The exercise price of
the Additional Option, as well as all other matters related to the Additional
Option, will be governed by and subject to the terms and conditions set forth in
the Plan, and the stock option agreement Employee will be required to execute.
Notwithstanding the foregoing, in the event Employee’s service with the Company
is terminated as a result of such strategic transaction, then the Additional
Option shall be fully vested on the date of grant.

 

 

 



 1 

 

 

3.                   Standard Company Benefits. Employee shall, in accordance
with Company policy and the terms and conditions of the applicable Company
benefit plan documents, be eligible to participate in the benefit and fringe
benefit programs provided by the Company to its employees from time to time. Any
such benefits shall be subject to the terms and conditions of the governing
benefit plans and policies and may be changed by the Company in its discretion.
Executive is entitled to participate in personal time off, including vacation
and holiday benefits in accordance with Company policy from time to time for its
senior executives. Executive shall initially be entitled to four weeks of
vacation time per year.

 

4.                   Expenses. The Company will reimburse Employee for
reasonable travel and other reasonable and documented expenses incurred by
Employee in furtherance or in connection with the performance of Employee’s
duties hereunder, in accordance with the Company’s expense reimbursement policy
as in effect from time to time. Reimbursable expenses will include travel from
Aspen, Colorado and Atlanta, Georgia to the Company’s office in San Diego and
lodging in San Diego. Airline travel shall be coach class for flight durations
under four hours and business or first class for flight times of four hours or
longer.

 

5.                   Equity. Upon approval of the Compensation Committee of the
Board, Employee will be granted an option to purchase a number of shares of the
Company’s common stock equal to three percent (3%) of the outstanding shares, on
a fully diluted basis, at an exercise price equal to the fair market value as
determined by the Compensation Committee as of the date of grant (the “Option”).
The Option, including vesting terms, will be subject to the terms and conditions
of the Plan and your grant agreement. The Option shall vest over four years of
continuous service to the Company, with twenty-five percent (25%) of the shares
subject to the Option grant becoming vested on the first year anniversary of the
vesting commencement date, and the remaining shares becoming vested in equal
monthly installments over the following thirty-six (36) months of continuous
service. The exercise price of the Option, as well as all other matters related
to the Option, will be governed by and subject to the terms and conditions set
forth in the Plan, and the stock option agreement Employee will be required to
execute.

 

6.               Proprietary Information Obligations.

 

6.1                Proprietary Information Agreement. As a condition of
employment, Employee shall execute and abide by the Company’s standard form of
Proprietary Information and Invention Assignment Agreement attached hereto as
Appendix 1 (the “Proprietary Agreement”).

 

6.2                Third-Party Agreements and Information. Employee represents
and warrants that Employee’s employment by the Company does not conflict with
any prior employment or consulting agreement or other agreement with any third
party, and that Employee will perform Employee’s duties to the Company without
violating any such agreement. Employee represents and warrants that Employee
does not possess confidential information arising out of prior employment,
consulting, or other third party relationships, that would be used in connection
with Employee’s employment by the Company, except as expressly authorized by
that third party. During Employee’s employment by the Company, Employee will use
in the performance of Employee’s duties only information that is generally known
and used by persons with training and experience comparable to Employee’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Employee in the course of Employee’s
work for the Company.

 

7.               Outside Activities and Non-Competition During Employment.

 

7.1                Outside Activities. Throughout Employee’s employment with the
Company, Employee may engage in civic and not-for-profit activities so long as
such activities do not interfere with the performance of Employee’s duties
hereunder or present a conflict of interest with the Company or its affiliates.
Subject to the restrictions set forth herein, and only with prior written
disclosure to and consent of the Board, Employee may engage in other types of
business or public activities. The activities listed in Appendix B attached
hereto are acknowledged and approved by the Board. The Board may rescind such
consent, if the Board determines, in its sole discretion, that such activities
compromise or threaten to compromise the Company’s or its affiliates’ business
interests or conflict with Employee’s duties to the Company or its affiliates.

 

7.2                Non-Competition During Employment. During Employee’s
employment by the Company, Employee will not, without the express written
consent of the Board, directly or indirectly serve as an officer, director,
stockholder, employee, partner, proprietor, investor, joint ventures, associate,
representative or consultant of any person or entity engaged in, or planning or
preparing to engage in, business activity competitive with any line of business
engaged in (or planned to be engaged in) by the Company or its affiliates;
provided, however, that Employee may purchase or otherwise acquire up to (but
not more than) one percent (1%) of any class of securities of any enterprise
(without participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange. In addition,
Employee will be subject to certain restrictions (including restrictions
continuing after Employee’s employment ends) under the terms of the Proprietary
Agreement.

 

 

 



 2 

 

 

8.               Termination of Employment; Severance and Change in Control
Benefits.

 

8.1                At-Will Employment. Employee’s employment relationship is
at-will. Either Employee or the Company may terminate the employment
relationship at any time, with or without Cause (as defined below) with 30 days
advance written notice.

 

8.2                Equity Acceleration. Notwithstanding anything to the contrary
set forth in the Company’s 2010 Equity Incentive Plan, any prior equity
incentive plans or any award agreement, effective upon consummation of a Change
in Control (as defined below), the vesting and exercisability of all unvested
time-based vesting equity awards then held by Employee shall accelerate such
that all shares become immediately vested and exercisable, if applicable, by
Employee upon such Change in Control and shall remain exercisable, if
applicable, following the Change in Control as set forth in the applicable
equity award documents. With respect to any performance-based vesting equity
award, such award, if any, shall continue to be governed in all respects by the
terms of the applicable equity award documents.

 

8.3                Termination for Cause; Resignation Without Good Reason; Death
or Disability. Employee will not be eligible for, or entitled to any severance
benefits, including (without limitation) the Equity Acceleration in Section 8.2
above, if the Company terminates Employee’s employment for Cause, Employee
resigns Employee’s employment without Good Reason, or Employee’s employment
terminates due to Employee’s death or disability.

 

9.               Section 280G; Limitations on Payment.

 

9.1                If any payment or benefit Employee will or may receive from
the Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment provided pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Employee. If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

9.2               Notwithstanding any provision of Section 9.1 to the contrary,
if the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Employee as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without Cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

 

9.3                Unless Employee and the Company agree on an alternative
accounting firm or law firm, the accounting firm engaged by the Company for
general tax compliance purposes as of the day prior to the effective date of the
Change in Control transaction shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control transaction,
the Company shall appoint a nationally recognized accounting or law firm to make
the determinations required by this Section 9. The Company shall bear all
expenses with respect to the determinations by such accounting or law firm
required to be made hereunder. The Company shall use commercially reasonable
efforts to cause the accounting or law firm engaged to make the determinations
hereunder to provide its calculations, together with detailed supporting
documentation, to Employee and the Company within fifteen (15) calendar days
after the date on which Employee’s right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by Employee or the Company) or such
other time as requested by Employee or the Company.

 

 

 



 3 

 

 

9.4                If Employee receives a Payment for which the Reduced Amount
was determined pursuant to clause (x) of Section 9.1 and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Employee agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 9.1) so
that no portion of the remaining Payment is subject to the Excise Tax. For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 9.1, Employee shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

 

10.               Section 409A. It is intended that all of the severance
benefits and other payments payable under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Code Section
409A provided under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9), and this Agreement will be construed to the greatest extent
possible as consistent with those provisions, and to the extent not so exempt,
this Agreement (and any definitions hereunder) will be construed in a manner
that complies with Section 409A. Notwithstanding any provision to the contrary
in this Agreement, if Employee is deemed by the Company at the time of
Employee’s Separation from Service to be a “specified employee” for purposes of
Code Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to Employee
prior to the earliest of (i) the expiration of the six-month and one day period
measured from the date of Employee’s Separation from Service with the Company,
(ii) the date of Employee’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation. Upon the first business
day following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Paragraph shall be paid in a lump
sum to Employee, and any remaining payments due shall be paid as otherwise
provided herein or in the applicable agreement. No interest shall be due on any
amounts so deferred. If the Company determines that any severance benefits
provided under this Agreement constitutes “deferred compensation” under Section
409A, for purposes of determining the schedule for payment of the severance
benefits, the effective date of the Release will not be deemed to have occurred
any earlier than the sixtieth (60th) date following the Separation From Service,
regardless of when the Release actually becomes effective. In addition to the
above, to the extent required to comply with Section 409A and the applicable
regulations and guidance issued thereunder, if the applicable deadline for
Employee to execute (and not revoke) the applicable Release spans two calendar
years, payment of the applicable severance benefits shall not commence until the
beginning of the second calendar year. To the extent required to avoid
accelerated taxation and/or tax penalties under Code Section 409A, amounts
reimbursable to Employee under this Agreement shall be paid to Employee on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Employee) during any one year may not effect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to any such payment.

 

11.            Definitions.

 

11.1              Cause. For purposes of this Agreement, “Cause” means the
occurrence of any one or more of the following: (i) Employee’s conviction of or
plea of guilty or nolo contendere to any felony or a crime of moral turpitude;
(ii) Employee’s willful and continued failure or refusal to follow lawful and
reasonable instructions of the Company or lawful and reasonable policies and
regulations of the Company or its affiliates; (iii) Employee’s willful and
continued failure to faithfully and diligently perform the assigned duties of
Employee’s employment with the Company or its affiliates; (iv) unprofessional,
unethical, immoral or fraudulent conduct by Employee; (v) conduct by Employee
that materially discredits the Company or any affiliate or is materially
detrimental to the reputation, character and standing of the Company or any
affiliate; or (vi) Employee’s material breach of this Agreement, the Proprietary
Agreement, or any applicable Company policies. An event described in Section
11.1(ii) through Section 11.1(vi) herein shall not be treated as “Cause” until
after Employee has been given written notice of such event, failure, conduct or
breach and Employee fails to cure such event, failure, conduct or breach within
30 calendar days from such written notice; provided, however, that such 30-day
cure period shall not be required if the event, failure, conduct or breach is
incapable of being cured.

 

11.2             Change in Control. For purposes of this Agreement, “Change in
Control” means: (a) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
another transaction in which there is no substantial change in the stockholders
of the Company or their relative stock holdings), (b) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or that owns or controls another corporation that merges, with the
Company in such merger) cease to own their shares or other equity interest in
the Company, (c) the sale of substantially all of the assets of the Company, or
(d) the acquisition, sale, or transfer of more than 50% of the outstanding
shares or the Company by tender offer or similar transaction.

 

 

 



 4 

 

 

11.3              Good Reason. For purposes of this Agreement, Employee shall
have “Good Reason” for resignation from employment with the Company if any of
the following actions are taken by the Company without Employee’s prior written
consent: (i) a material reduction in Employee’s Base Salary, unless pursuant to
a salary reduction program applicable generally to the Company’s senior
executives; (ii) a material reduction in Employee’s duties (including
responsibilities and/or authorities), provided, however, that a change in job
position (including a change in title) or reporting line shall not be deemed a
“material reduction” in and of itself unless Employee’s new duties are
materially reduced from the prior duties; or (iii) relocation of Employee’s
principal place of employment to a place that increases Employee’s one-way
commute by more than fifty (50) miles as compared to Employee’s then-current
principal place of employment immediately prior to such relocation. In order for
Employee to resign for Good Reason, each of the following requirements must be
met: (iv) Employee must provide written notice to the Board within 30 calendar
days after the first occurrence of the event giving rise to Good Reason setting
forth the basis for Employee’s resignation, (v) Employee must allow the Company
at least 30 calendar days from receipt of such written notice to cure such
event, (vi) such event is not reasonably cured by the Company within such 30
calendar day period (the “Cure Period”), and (vii) Employee must resign from all
positions Employee then holds with the Company not later than 30 calendar days
after the expiration of the Cure Period.

 

12.               Dispute Resolution. To ensure the rapid and economical
resolution of disputes that may arise in connection with Employee’s employment
with the Company, Employee and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, including but not limited to
statutory claims, arising from or relating to the enforcement, breach,
performance, or interpretation of this Agreement, Employee’s employment with the
Company, or the termination of Employee’s employment from the Company, will be
resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted in San Diego, California by JAMS, Inc. (“JAMS”) or its successors
before a single arbitrator, under JAMS’ then applicable rules and procedures for
employment disputes (which will be provided to Employee upon request); provided
that the arbitrator shall: (i) have the authority to compel adequate discovery
for the resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
Employee and the Company shall be entitled to all rights and remedies that
either would be entitled to pursue in a court of law. Both Employee and the
Company acknowledge that by agreeing to this arbitration procedure, they waive
the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The Company shall pay all filing fees in excess of
those which would be required if the dispute were decided in a court of law, and
shall pay the arbitrator’s fee. Nothing in this Agreement is intended to prevent
either the Company or Employee from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.

 

13.            General Provisions.

 

13.1              Notices. Any notices provided must be in writing and will be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight carrier, to the
Company at its primary office location and to Employee at the address as listed
on the Company payroll.

 

13.2              Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.

 

13.3              Waiver. Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

13.4              Complete Agreement. This Agreement, together with the
Proprietary Agreement, constitutes the entire agreement between Employee and the
Company with regard to the subject matter hereof and is the complete, final, and
exclusive embodiment of the Company’s and Employee’s agreement with regard to
this subject matter. This Agreement is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. It cannot be modified or amended except in a writing signed by
a duly authorized officer of the Company, with the exception of those changes
expressly reserved to the Company’s discretion in this Agreement.

 

 

 



 5 

 

 

13.5              Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but both of which taken together will constitute one and the same
Agreement.

 

13.6              Headings. The headings of the paragraphs hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

13.7              Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Employee may not assign any of Employee’s duties hereunder and
Employee may not assign any of Employee’s rights hereunder without the written
consent of the Company, which shall not be withheld unreasonably.

 

13.8              Tax Withholding. All payments and awards contemplated or made
pursuant to this Agreement will be subject to withholdings of applicable taxes
in compliance with all relevant laws and regulations of all appropriate
government authorities. Employee acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Employee has had the opportunity to retain a tax and financial advisor and fully
understands the tax and economic consequences of all payments and awards made
pursuant to this Agreement.

 

13.9              Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the laws of
the State of California.

 

[Signature page follows]

 

 

 

 

 

 



 6 

 

 



IN WITNESS WHEREOF, the Parties have executed this Agreement to become effective
as of the Effective Date written above.

 

  Aethlon Medical, Inc.           By: /s/ Charles J. Fisher, Jr.   Charles J.
Fisher, Jr., M.D.   Chairman of the Board           Employee       /s/ Timothy
C. Rodell   Timothy C. Rodell, M.D., FCCP



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

APPENDIX 1

 

EMPLOYEE CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

APPENDIX 2

 

OUTSIDE ACTIVITIES APPROVED BY THE BOARD

 

 

1.       Managing Director and Chairman of SMG, Inc., Aspen, Colorado.

2.       Director, GlobeImmune, Inc., Louisville, Colorado.

3.       Consultant, GlobeImmune, Inc., Louisville, Colorado.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

